Citation Nr: 0204333	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee claimed as secondary to service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from April 1958 until April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case has been returned to the Board following remand in 
March 2000.


FINDINGS OF FACT

1.  The veteran is service connected for left knee 
disabilities. 

2.  The currently diagnosed arthritis of the right knee is 
related to the service-connected left knee disabilities.


CONCLUSION OF LAW

Service connection for arthritis of the right knee, claimed 
as secondary to service-connected left knee disabilities, is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was enacted and implementing 
regulations were promulgated.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  This law provides new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist veterans in the development of 
their claims.  The RO issued notification of this new law to 
the veteran in February 2001.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) provided to both the veteran and his 
representative satisfy the requirement at § 5103 of the new 
statute and that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) have also been 
fulfilled and that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim has have 
been collected for review.  The RO requested that the veteran 
identify all places where he received medical care for his 
claimed disability.  The RO also advised the veteran of the 
evidence necessary to complete his claim.  There does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  All evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review.  VA has 
accorded the veteran a personal hearing, VA examination and 
opinion in relation to his claim.

Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claims.  No further assistance is necessary to comply with 
the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.

The veteran contends that service connection for the 
residuals of a right knee injury sustained during his active 
military service is warranted.  In the alternative, he claims 
that as a result of the stress caused by favoring his service 
connected left knee he developed degenerative disease of the 
right knee.  

Service connection may be granted if the disability is due to 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  In Allen, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the term "disability" as used in 38 U.S.C.A. § 1110 "... 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

Thus, service connection on a secondary basis may be granted 
under one of two theories.  The first is when the disorder is 
shown to be proximately due to or the result of a disorder of 
service origin.  In that case, all symptomatology resulting 
from the secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

In this case, the veteran is service connected for residuals 
of a left knee injury with traumatic arthritis and limitation 
of motion, rated as 40 percent disabling; and residuals of a 
left knee injury with laxity, rated as 10 percent disabling.

I conclude that the evidence supports a grant of service 
connection for the currently diagnosed right knee disability 
on the ground that it is secondary to the service-connected 
left knee disability.  There is no evidence of right knee 
injury, complaints, treatment, or diagnoses during service.  
However, in September 1959 X-ray of the left knee revealed 
degenerative arthritis.  The veteran underwent an excision of 
semilunar cartilage in the left knee in September 1959.  At 
that time, the veteran reported a history of a left knee 
football injury that occurred in October 1956.  He also 
related that he was kicked in the left knee a year later.  
However, pre-service records show that he was treated for 
left tibial thrombosis, cause unknown in August 1987 and 
October 1957.  A July 1995 rating action granted service 
connection for postoperative left knee injury with 
degenerative changes.  

Private examination in July 1998 revealed moderate 
degenerative arthritis in the right knee. 

There are numerous medical opinions of record.  Those that do 
not support the veteran's claim were supplied by a VA 
examiner, Dr. Steele, in June 1999 and July 2000.  In the 
report of the June 1999 examination, Dr. Steele commented 
that the injury that occurred to the left knee did not 
produce the condition that was present in the right knee.  In 
the July 2000 report, Dr. Steele stated that he disagreed 
with the private physicians, whose opinions are discussed 
below, noting that the private physicians did not have access 
to the veteran's medical history.  He again commented that 
the veteran did not injure his right knee during service.

Several medical records and reports seem to support the 
veteran's claim.  A private orthopedist, C. Clark, M.D., of 
the South Arkansas Orthopedic Center opined in August 1999 
that the based on the veteran's history both knees were 
damaged at the same time.  The physician added that 
regardless, the right knee became more symptomatic due to the 
left knee.  

The veteran's private physician, V.B. Perry, M.D. in a May 
2000 statement reported that his records show the veteran 
referred to knee pain in 1990.  It was noted that the veteran 
had advanced osteoarthritis of both knees.  He concluded that 
the veteran's knee problems dated back to his military 
enlistment.  He reiterated his comments in July 2000.  In 
April 2001, he concluded that the right knee was aggravated 
by the left knee disability.  

In December 2000, the RO received an undated medical report 
from the Pine Bluff Bone and Joint Clinic.  The signature is 
illegible; however, the examiner agreed with Dr. Clark that 
the veteran's right knee injury was incurred in the military.  
Further, the left knee disability aggravated the right knee 
disability.   

Due to the conflicting opinions, the Board requested an 
opinion regarding the relationship between the left and right 
knee disabilities.  In a February 2002 report, a VA physician 
concluded that because of the service-connected arthritic 
left knee there was a change in gait, weight bearing, and 
mechanics involving the right knee.  In essence, the left 
knee aggravates the right knee disorder.

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Wilson v. Derwinski, 
2 Vet. App. 16, 20 (1991).  The Board notes that the record 
contains some discrepancies in the records, such as the 
absence of any objective evidence of an inservice right knee 
injury.  Further, the opinions of records do not address the 
post service industrial injury to the right knee.  However, 
as noted, the medical opinions of record seem to indicate 
that the left knee disability aggravates the arthritic 
condition of the right knee.  The physicians' statements are, 
for the most part, consistent with the available records of 
treatment.  In evaluating the evidence, the Board gives 
significant weight to the medical records and the physician's 
statements.  In particular, the February 2002 opinion of the 
VA physician addresses the medical records and opinions, and 
provides the bases for the opinions expressed.

Having considered the evidence of record, as well as the 
applicable laws and the pertinent judicial precedents cited 
above, the Board finds that entitlement to service connection 
for degenerative arthritis of the right knee on a secondary 
basis is warranted.  The evidence has effectively established 
that the altered gait resulting from the veteran's left knee 
disorder may be at least partly responsible for his 
development of degenerative arthritis of the right knee.  


ORDER

Service connection for degenerative arthritis of the right 
knee is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

